 1   NICHOLAS TRUTANICH
     United States Attorney
 2   District of Nevada

     ANNA G. KAMINSKA
 3   BLAKE C. GOEBEL
     Trial Attorneys
 4   U.S. Department of Justice
     Criminal Division, Fraud Section
 5   1400 New York Avenue, N.W.
     Washington, D.C. 20530
 6   (202) 307-0321
     Anna.Kaminska@usdoj.gov
 7
                        UNITED STATES DISTRICT COURT
 8                           DISTRICT OF NEVADA
                                                      -oOo-
 9
     United States of America,                         )
10                                                     )
                     Plaintiff,                        )
11                                                     ) 2:13-cr-00439-LDG-VCF-4
                                                       )
            vs.                                        ) JOINT COMPLEX CASE
12
                                                       ) SCHEDULE
     SEAN FINN,                                        )
13
                                                       )
                     Defendant.                        )
14                                                     )

15          Pursuant to LCR 16-1 of the Local Rules of Practice for the District of Nevada, the

16   government, by and through its undersigned attorneys, and defendant Sean Finn, by and through

17   his undersigned counsel, submit this Joint Proposed Complex Case Schedule.

18                                      STATEMENT OF INTENT

19          The purpose of the Proposed Complex Case Schedule is to provide a predictable framework

20   for pretrial disclosure of information, to establish a method for resolution of discovery disputes

21   without the need for Court intervention, and to provide a means for the well-informed and efficient

22   resolution of cases. This Joint Proposed Complex Case Schedule is not intended to create remedies

23   not otherwise available to the parties under the U.S. Constitution, statute, or the Federal Rules of

24
                                                  1
 1   Criminal Procedure. Nor is it intended to serve as a basis for allegations of misconduct or other

 2   claims for relief.

 3                                           BACKGROUND

 4           The indictment in this case, which was returned on December 11, 2013, alleges that six

 5   defendants perpetrated a fraudulent investment scheme and charges the offenses of conspiracy,

 6   wire fraud, and securities fraud. (Dkt. #1.) Three of the defendants—Anthony Brandel, Joseph

 7   Micelli, and James Warras—were convicted in 2015 and are currently serving their sentences.

 8   (Dkt. #189, 215, 262, 288, 291.) In March 2014, Mr. Finn was arrested in Canada and is presently

 9   being detained in this district following his extradition. (Dkt. #386, 390.) The remaining

10   defendants—Martin Schlaepfer and Hans-Jurg Lips—are Swiss nationals who are believed to be

11   residing in Switzerland.

12                                      DISCOVERY SCHEDULE

13           A. Productions to date.

14           As of this filing, the government has made productions of discovery to Mr. Finn comprised

15   of approximately 168,436 documents (reflecting approximately 481,097 pages), which represents

16   the substantial majority of the government’s discovery in this case. The United States produced

17   these materials in electronically searchable files and in load-ready format. The government’s

18   production includes, among other materials, Jencks material, FBI 302 reports, bank records, and

19   documents provided by investors, with the bulk of the materials being emails and their attachments

20   seized from the defendants’ email accounts pursuant to search warrants, as well as other electronic

21   evidence seized from Messrs. Brandel’s and Warras’s computers. In order to facilitate Mr. Finn’s

22   review of these materials, the government also provided (1) a global index itemizing the contents

23   of the production, which reflects each type of document and the corresponding Bates range where

24   it appears; (2) an index identifying each custodian that produced documents to the government,
                                                  2
 1   which enables targeted searches of documents from any particular producing entity; (3) an index

 2   of 190 documents that represents a sampling of documents which the government has deemed

 3   significant; and (4) schedules of individual financial transactions and activity summaries that were

 4   compiled by the FBI.

 5          B. Future productions.

 6          The government represents that it has made almost all of its discovery productions but that

 7   additional categories remain. One category of documents is comprised of email correspondence

 8   that was originally identified as potentially privileged by a government “filter” team which

 9   reviewed the defendants’ seized email accounts. The “filter” attorney intends to return to Mr. Finn

10   emails taken from his email account that appear to be privileged. These emails are captured in

11   approximately 280 documents (reflecting approximately 519 pages).

12          A second category of documents reflects evidence related to Mr. Finn’s flight to Canada,

13   including evidence that was seized from searches of Mr. Finn in Canada. A portion of this

14   evidence includes various electronic devices.

15          An additional category of documents would encompass materials that the government

16   either recently acquired or will acquire before trial, including FBI 302 reports for any recently

17   interviewed witnesses.

18          The parties anticipate that the government will complete production of discoverable items

19   within its possession by January 31, 2019. Because the government’s investigation and trial

20   preparation are ongoing, it reserves the right to make supplemental productions of newly acquired

21   documents pursuant to Fed. R. Crim. P. 16(c).

22                                 CASE-MANAGEMENT SCHEDULE

23          The parties have agreed to and propose the following relevant dates:

24
                                                  3
 1           March 31, 2019: Mr. Finn has requested disclosure of discovery under Rule 16(a)(1)(E),

 2   and the government has requested reciprocal discovery.            If the government complies with

 3   defendant’s discovery requests, defendant shall disclose all documents, objects, and reports of

 4   examination required under Rules 16(b)(1)(A) and (B) of the Federal Rules of Criminal Procedure

 5   by March 31, 2019. On or before March 31, 2019, the defendant will provide notice of any

 6   defenses pursuant to Rule 12 of the Federal Rules of Criminal Procedure.

 7           March 31, 2019: All parties will provide their initial round of expert disclosures as required

 8   under Rules 16(a)(1)(G) and (b)(1)(C) of the Federal Rules of Criminal Procedure (the parties may

 9   designate rebuttal experts by April 30, 2019).

10           June 4, 2019: All parties will file pretrial motions. The opposing party shall have up to and

11   including June 18, 2019 to respond.           The parties will disclose any summaries, charts,

12   demonstratives, or calculations that will be offered at trial.        The parties also will identify

13   recordings, transcripts of recordings, or portions thereof that will be offered at trial.

14           30 days before trial: the government will disclose any statements of witnesses under Title

15   18, United States Code, Section 3500 and will disclose any reports of memoranda of interviews of

16   witnesses the government intends to call in its case-in-chief. The defendants will disclose any

17   statements of witnesses the defendants intend to call at trial.

18           July 9, 2019: Calendar call. The parties will file proposed jury instructions, proposed voir-

19   dire questions, and exhibit lists. Government counsel shall submit a copy of the government’s trial

20   brief (marked confidential) to the trial judge. The original of the government’s trial brief shall be

21   filed in open court and a copy served upon defense counsel. Defense counsel may file a trial brief.

22   Should defense counsel elect to file a trial brief, the same shall be filed and served upon

23   government counsel prior to the defense commencing its side of the case. Any and all plea

24   bargaining shall be accomplished and any bargain arrived at shall be reduced to writing and
                                                    4
 1   presented to the Court at or prior to the time set for calendar call. Thereafter, the change-of-plea

 2   hearing will be set at the Court’s convenience.

 3          July 15, 2019 (or the closest in time trial stack): First day of jury trial.

 4                  DUTY TO DISCLOSE INTENT TO WITHHOLD DISCLOSURE

 5          Any party withholding the disclosure of items subject to this Joint Proposed Complex Case

 6   Schedule will provide notice to the other party of the intent to withhold disclosure and describe

 7   the nature of the item and the basis for withholding disclosure.

 8                                              LIMITATIONS

 9          The parties agree that the disclosure deadlines set forth above apply to those objects,

10   documents, items, and other disclosure matters that are in the possession, custody, or control of

11   the parties at the time that the obligation to disclose arises. Nothing in this agreement is intended

12   to relieve either party of the continuing duty to provide disclosures up to and through trial as to

13   any matters required to be disclosed by statute, rule, or the U.S. Constitution. Further, nothing in

14   this agreement is intended to limit, or in any way affect, the determination of admissibility of

15   evidence at trial or otherwise restrict or expand the remedies available to the Court for any breach

16   of any disclosure obligations as set forth in Rule 16(d).

17

18

19

20

21

22

23

24
                                                    5
 1   /s/ Anna Kaminska
     ANNA G. KAMINSKA
 2   BLAKE C. GOEBEL
     Trial Attorneys
 3   U.S. Department of Justice
     Criminal Division, Fraud Section
 4

 5   /s/ Dustin Marcello
     DUSTIN R. MARCELLO
 6   Counsel for defendant Sean Finn

 7
                                             ORDER
 8

 9
     IT IS SO ORDERED this 9th day of January, 2019
10

11
                                             ___________________________________
12                                           UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24
                                            6
 1   NICHOLAS TRUTANICH
     United States Attorney
 2   District of Nevada

     ANNA G. KAMINSKA
 3   BLAKE C. GOEBEL
     Trial Attorneys
 4   U.S. Department of Justice
     Criminal Division, Fraud Section
 5   1400 New York Avenue, N.W.
     Washington, D.C. 20530
 6   (202) 307-0321
     Anna.Kaminska@usdoj.gov
 7
                        UNITED STATES DISTRICT COURT
 8                           DISTRICT OF NEVADA
                                                      -oOo-
 9
     United States of America,                         )
10                                                     )
                     Plaintiff,                        )
11                                                     ) 2:13-cr-00439-LDG-VCF-4
                                                       )
            vs.                                        ) CERTIFICATE OF SERVICE
12
                                                       )
     SEAN FINN,                                        )
13
                                                       )
                     Defendant.                        )
14                                                     )

15
            I hereby certify that this pleading was filed with the Clerk of Court via ECF and will be
16
     served electronically via ECF upon all parties that have entered their appearances in this case.
17
            Dated: January 8, 2019
18

19
                                                              /s/ Anna Kaminska
20                                                            ANNA G. KAMINSKA
                                                              Trial Attorney
21                                                            U.S. Department of Justice
                                                              Criminal Division, Fraud Section
22

23

24
                                                  7
